The opinion of the court was delivered, by
Read, J.
In Speed v. May, 5 Harris 91, followed by Law v. Mills, 6 Id. 185, it was held that the validity of a voluntary assignment in trust is to be ascertained by the law of the place of its origin. The assignment in this case was a Maryland contract. It was sealed there and the trusts were to be executed there, and no attempt was made to show that it contravened the law of the state where it originated. But the Act of the 3d of May 1855, P. L. 415, enacted that where an assignment is made by a person of his or her estate within this Commonwealth for the benefit of creditors who shall be resident out of the state, “ such assignment may be recorded within any county where such estate real or personal may be, and take effect from its date, provided that no bond fide purchaser, mortgagee, or creditor, having a lien thereon before recording in the same county, and not having had actual notice thereof, shall be affected or prejudiced.”
The foreign attachment in this case was issued against Willis on the 9th of January 1860, and was served on the 18th of the same month on the defendant H. B. Barnes as garnishee. The assignment by Willis to Daniels, in trust for creditors, was executed in the city of Baltimore on the 4th of the same month, but was not recorded in Somerset county, nor was any notice of the assignment to the plaintiff in the attachment alleged or proved. The court were therefore in error in instructing the jury that the assignment would take the money.
The testimony of Mr. King was properly admitted.
Judgment reversed, and venire de novo awarded.